Case 3:21-cv-15777-ZNQ-DEA Document 1-1 Filed 08/20/21 Page 1 of 14 PageID: 5




                      EXHIBIT A
    MID-DC-008326-21 07/29/2021 9:07:32 AM Pg 1 of 9 Trans ID: SCP20211371024
Case 3:21-cv-15777-ZNQ-DEA Document 1-1 Filed 08/20/21 Page 2 of 14 PageID: 6
    MID-DC-008326-21 07/29/2021 9:07:32 AM Pg 2 of 9 Trans ID: SCP20211371024
Case 3:21-cv-15777-ZNQ-DEA Document 1-1 Filed 08/20/21 Page 3 of 14 PageID: 7
    MID-DC-008326-21 07/29/2021 9:07:32 AM Pg 3 of 9 Trans ID: SCP20211371024
Case 3:21-cv-15777-ZNQ-DEA Document 1-1 Filed 08/20/21 Page 4 of 14 PageID: 8
    MID-DC-008326-21 07/29/2021 9:07:32 AM Pg 4 of 9 Trans ID: SCP20211371024
Case 3:21-cv-15777-ZNQ-DEA Document 1-1 Filed 08/20/21 Page 5 of 14 PageID: 9
     MID-DC-008326-21 07/29/2021 9:07:32 AM Pg 5 of 9 Trans ID: SCP20211371024
Case 3:21-cv-15777-ZNQ-DEA Document 1-1 Filed 08/20/21 Page 6 of 14 PageID: 10
     MID-DC-008326-21 07/29/2021 9:07:32 AM Pg 6 of 9 Trans ID: SCP20211371024
Case 3:21-cv-15777-ZNQ-DEA Document 1-1 Filed 08/20/21 Page 7 of 14 PageID: 11
     MID-DC-008326-21 07/29/2021 9:07:32 AM Pg 7 of 9 Trans ID: SCP20211371024
Case 3:21-cv-15777-ZNQ-DEA Document 1-1 Filed 08/20/21 Page 8 of 14 PageID: 12
     MID-DC-008326-21 07/29/2021 9:07:32 AM Pg 8 of 9 Trans ID: SCP20211371024
Case 3:21-cv-15777-ZNQ-DEA Document 1-1 Filed 08/20/21 Page 9 of 14 PageID: 13
     MID-DC-008326-21 07/29/2021 9:07:32 AM Pg 9 of 9 Trans ID: SCP20211371024
Case 3:21-cv-15777-ZNQ-DEA Document 1-1 Filed 08/20/21 Page 10 of 14 PageID: 14
     MID-DC-008326-21 07/29/2021 9:07:32 AM Pg 1 of 2 Trans ID: SCP20211371024
Case 3:21-cv-15777-ZNQ-DEA Document 1-1 Filed 08/20/21 Page 11 of 14 PageID: 15
     MID-DC-008326-21 07/29/2021 9:07:32 AM Pg 2 of 2 Trans ID: SCP20211371024
Case 3:21-cv-15777-ZNQ-DEA Document 1-1 Filed 08/20/21 Page 12 of 14 PageID: 16
                       MID-DC-008326-21 07/29/2021 9:07:32 AM Pg 1 of 2 Trans ID: SCP20211371024
            Case 3:21-cv-15777-ZNQ-DEA Document 1-1 Filed 08/20/21 Page 13 of 14 PageID: 17


                  Court’s Address and Phone Number:                                            Superior Court of New Jersey
                  MIDDLESEX Special Civil Part                                                Law Division, Special Civil Part
                  56 PATERSON STREET, 3RD FLOOR
                  P.O. BOX 1146                                                              MIDDLESEX County
                  NEW BRUNSWICK, NJ 08903-1146                                           Docket No: MID-DC-008326-21
                  732-645-4300 ext.88383                                                                 Civil Action
                                                                                                   CONTRACT DISPUTE
                                                      YOU ARE BEING SUED!
Person or Business Suing You (Plaintiff)                                   Person or Business Being Sued (Defendant)
.Merideth Rogoff   .                                                       .JPMorgan Chase Bank, N.A DB Chase Bank         .




Plaintiff’s Attorney Information                                           The Person or Business Suing You Claims You Owe the
    MARC J ROGOFF                                                          Following:
    MARC J. ROGOFF                                                               Demand Amount                                       $1103.85
    770 KING GEORGES ROAD                                                        Filing Fee                                            $50.00
    FORDS, NJ 08863-0000                                                         Service Fee                                            $7.00
    732-738-8400                                                                 Attorney’s Fees                                        $0.00
                                                                                 TOTAL                                               $1160.85
                                                         FOR JUDICIARY USE ONLY
In the attached complaint, the person or business suing you briefly tells the court his or her version of the facts of the case and how much
money he or she claims you owe. If you do not answer the complaint, you may lose the case automatically and the court may give the
plaintiff what the plaintiff is asking for, plus interest and court costs. You have 35 days from the date of service to file your answer
or a signed agreement. If a judgment is entered against you, a Special Civil Part Officer may seize your money, wages or personal
property to pay all or part of the judgment. The judgment is valid for 20 years.
IF YOU DISAGREE WITH THE PLAINTIFF’S CLAIMS, A WRITTEN ANSWER OR SIGNED AGREEMENT MUST BE
RECEIVED BY THE COURT ABOVE, ON OR BEFORE 09/09/2021, OR THE COURT MAY RULE AGAINST YOU. IF YOU
DISAGREE WITH THE PLAINTIFF, YOU MUST DO ONE OR BOTH OF THE FOLLOWING:
1.    Answer the complaint. An answer form that will explain how to respond to the complaint is available at any of the New Jersey Special
      Civil Part Offices or on the Judiciary’s Internet site njcourts.gov under the section for Forms. If you decide to file an answer to the
      complaint made against you:
       Fill out the Answer form AND pay the applicable filing fee by check or money order payable to: Treasurer, State of New Jersey.
          Include MID-DC-008326-21 (your Docket Number) on the check.
       Mail or hand deliver the completed Answer form and the check or money order to the court’s address listed above.
       Hand deliver or send by regular mail a copy of the completed Answer form to the plaintiff’s attorney. If the plaintiff does not have
          an attorney, send your completed answer form to the plaintiff by regular and certified mail. This MUST be done at the same time
          you file your Answer with the court on or before 09/09/2021.
2.    Resolve the dispute. Contact the plaintiff’s attorney, or contact the plaintiff if the plaintiff does not have an attorney, to resolve this
      dispute. The plaintiff may agree to accept payment arrangements. If you reach an agreement, mail or hand deliver the SIGNED
      agreement to the court’s address listed above on or before 09/09/2021.
Please Note - You may wish to get an attorney to represent you. If you cannot afford to pay for an attorney, free legal advice may be
available by contacting Legal Services at 732-249-7600. If you can afford to pay an attorney but do not know one, you may call the Lawyer
Referral Services of your local County Bar Association at 732-828-0053. Notify the court now if you need an interpreter or an
accommodation for a disability for any future court appearance.

                                                                               /s/ Michelle M. Smith
                                                                               Clerk of the Superior Court
                       MID-DC-008326-21 07/29/2021 9:07:32 AM Pg 2 of 2 Trans ID: SCP20211371024
             Case 3:21-cv-15777-ZNQ-DEA Document 1-1 Filed 08/20/21 Page 14 of 14 PageID: 18


                       Dirección y teléfono del tribunal                            El Tribunal Superior de Nueva Jersey
                       Parte Civil Especial de MIDDLESEX                           División de Derecho, Parte Civil Especial
                       56 PATERSON STREET, 3RD FLOOR
                       P.O. BOX 1146                                                      Condado de MIDDLESEX
                       NEW BRUNSWICK, NJ 08903-1146                                Número del expediente MID-DC-008326-21
                       732-645-4300 ext.88383                                               Demanda de Acción Civil
                                                                                         NOTIFICACIÓN DE DEMANDA
                                                                                             CONTRACT DISPUTE
                                                 ¡LE ESTÁN DEMANDANDO!
Persona o entidad comercial que le está demandando (el               Persona o comercial ser demandada (el demandado)
demandante)                                                          .JPMorgan Chase Bank, N.A DB Chase Bank      .




.Merideth Rogoff   .




                                                                     La persona o comercial que le está demandando afirma que
Información sobre el abogado del demandante                          usted le debe lo siguiente:
    MARC J ROGOFF                                                          Cantidad a la vista                            $1103.85
    MARC J. ROGOFF                                                         Tasa judicial                                    $50.00
    770 KING GEORGES ROAD                                                  Cargo del emplazamiento                           $7.00
    FORDS, NJ 08863-0000                                                   Honorarios del abogado                            $0.00
    732-738-8400                                                           TOTAL                                          $1160.85
                                             PARA USO EXCLUSIVO DEL PODER JUDICIAL
En la demanda adjunta la persona o entidad comercial que le está demandando le informa brevemente al juez su versión de los hechos de la
causa y la suma de dinero que afirma que usted le debe. Si usted no responde a la demanda puede perder la causa automáticamente y el
juez puede dar al demandante lo que está pidiendo más intereses y los costos legales. Usted tiene 35 días a partir de la fecha del
emplazamiento para presentar su respuesta o un acuerdo firmado. Si se dicta un fallo en su contra, un Oficial de la Parte Civil Especial
puede embargar su dinero, sueldo o sus bienes muebles (personales) para pagar todo el fallo o una parte del mismo. El fallo es válido por 20
años.
SI USTED NO ESTÁ DE ACUERDO CON LAS ALEGACIONES DEL DEMANDANTE, EL TRIBUNAL TIENE QUE RECIBIR
UNA RESPUESTA POR ESCRITO O UN ACUERDO FIRMADO PARA EL 09/09/2021 O ANTES DE ESA FECHA, O EL JUEZ
PUEDE EMITIR UN FALLO EN SU CONTRA. SI USTED NO ESTÁ DE ACUERDO CON EL DEMANDANTE, DEBE HACER
UNA DE LAS SIGUIENTES COSAS O LAS DOS:
1. Responder a la demanda. Un formulario de respuesta que le explicará cómo responder a la demanda está disponible en cualquiera de las
   Oficinas de la Parte Civil Especial de Nueva Jersey o en el sitio Internet del Poder Judicial njcourts.gov bajo la sección de formularios
   (Forms). Si usted decide presentar una respuesta a la demanda que se hizo en su contra:
    Llene el formulario de Respuesta Y pague la tasa judicial de presentación que corresponda mediante un cheque o giro bancario o
       postal acreditable al: "Treasurer, State of New Jersey " (Tesorero del Estado de Nueva Jersey). Incluya
       MID-DC-008326-21 (el número de su expediente) en el cheque.
    Envíe por correo el formulario de Repuesta llenado y el cheque o giro bancario o postal a la dirección del tribunal que figura más
       arriba, o entréguelos personalmente en dicha dirección.
      Entregue personalmente o envíe por correo común una copia del formulario de Repuesta llenado al abogado del demandante. Si el
       demandante no tiene abogado, envíe su formulario de respuesta llenado al demandante por correo común y por correo certificado.
       Esto SE TIENE que hacer al mismo tiempo que presente su Respuesta al tribunal a más tardar el 09/09/2021.
     2.   Resolver la disputa. Comuníquese con el abogado del demandante, o con el demandante si éste no tiene abogado, para resolver esta
          disputa. El demandante puede estar de acuerdo con aceptar arreglos de pago. Si llegara a un acuerdo, envíe por correo o entregar
          personalmente el acuerdo FIRMADO a la dirección del tribunal que figura más arriba, o entréguelo personalmente en dicha
          dirección a más tardar el 09/09/2021.
Nota - Puede que usted quiera conseguir que un abogado para que lo represente. Si usted no puede pagar a un abogado, podría obtener
consejos legales gratuitos si se comunica con Legal Services (Servicios Legales) llamando al 732-249-7600. Si usted puede pagar a un
abogado, pero no conoce a ninguno, puede llamar al Lawyer Referral Services (Servicios de Recomendación de Abogados) del Colegio de
Abogados (Bar Association) de su condado local al 732-828-0053. Notifique al tribunal ahora si usted necesita un intérprete o un arreglo por
una discapacidad para cualquier comparecencia futura en el tribunal.
                                                                      /s/ Michelle M. Smith
                                                                         Subsecretario(a) del Tribunal Superior
